DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-19 are allowed. Claim 20 is rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Pg. 7 of the response, filed January 19, 2021, with respect to the 35 U.S.C. 112(b) rejections of Claims 1-20 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(b) rejections of Claims 1-20 have been withdrawn. 
Applicant’s arguments, see Pg. 7 of the response, filed with respect to the rejection of Claim 20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Miller et al. (US 2017/0016350 A1).
Regarding the 35 U.S.C. 102(a)(1) rejection in view of Davis (US 2016/0312634 A1), the amendment overcomes the previous rejection in view of Davis. However the claim is still believed to be anticipated by Miller as detailed in the rejection below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2017/0016350 A1), hereinafter Miller.
Regarding Claim 20, Figure 1a of Miller discloses a seat (top portion of 158) for a seal assembly comprises: a radial segment (A) extending circumferentially around a center axis (toward bottom of page, not shown) and extending radially from an inner surface (inner end of A) to an outer surface (outer end of A) of the radial segment (A); and an axial segment (B) extending circumferentially around the center axis, and extending axially from the radial segment (A) to a distal end (C), wherein at least a portion of an outer surface of the axial segment (B) tapers radially inward toward the distal end (see tapering proximate C); and a ridge (either portions labeled D) extending radially inward of the axial segment (B) and extending circumferentially around the center axis. See annotated Figure 1A’ below. Paragraphs [0029, 0034] note the system (100) to be a seal. Ring (146) is seated within. What is shown in the figure is understood to be a cross-section of an annular assembly.  

    PNG
    media_image1.png
    431
    558
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-19 are allowed.
Claims 1-19 are allowable for the same reasons set forth in the Non-Final Rejection filed October 01, 2020. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745